Exhibit 10.21


KONTOOR BRANDS, INC.
AWARD CERTIFICATE
Restricted Stock Units
(Standard Form)
Number of RSUs Awarded: ____________


To: _____________________ (“Participant”)
I am pleased to advise you that you have been awarded the number of Restricted
Stock Units (“RSUs”) set forth above under Kontoor Brands, Inc.’s 2019 Stock
Compensation Plan (as it may be amended, the “2019 Plan”), subject to the terms
and conditions set forth in the 2019 Plan and the attached Appendix.
 
 
 
 
 
 
 
 
 
 
 
KONTOOR BRANDS, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 By:
 
 
 
 
 
 
 
[Name]
 
 
 
 
 
 
[Title]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Dated:
 
  (“Grant Date”)
 
 
 
 
 
 
 
 
 
 
 









Standard Form
WBD (US) 47025505v6

--------------------------------------------------------------------------------




KONTOOR BRANDS, INC.
APPENDIX TO
AWARD CERTIFICATE
Terms and Conditions Relating to
Restricted Stock Units
(Standard Form)
1.      Grant of RSUs.
(a)    Grant of RSUs Under 2019 Plan. Participant has been granted the
Restricted Stock Units (“RSUs”) specified in the Award Certificate under the
Kontoor Brands, Inc. (the “Company”) 2019 Plan, copies of which have been
provided to Participant. All of the terms, conditions, and other provisions of
the 2019 Plan are hereby incorporated by reference into this document.
Capitalized terms used in this document but not defined herein shall have the
same meanings as in the 2019 Plan. If there is any conflict between the
provisions of this document and the mandatory provisions of the 2019 Plan, the
provisions of the 2019 Plan shall govern. By accepting the grant of the RSUs,
Participant agrees to be bound by all of the terms and provisions of the 2019
Plan (as presently in effect or later amended), the rules and regulations under
the 2019 Plan adopted from time to time, and the decisions and determinations of
the Committee made from time to time.
(b)    Certain Restrictions. Until RSUs have become vested in accordance with
Section 2(e), RSUs shall be subject to a risk of forfeiture as provided in the
2019 Plan and this document. Until such time as each RSU has become settled by
delivery of a share in accordance with Section 3, such RSU will be
nontransferable, as provided in the 2019 Plan and Section 2(d). Participant is
subject to the Company’s Code of Business Conduct and related policies on
insider trading restricting Participant’s ability to sell shares of the
Company’s Common Stock received in settlement of RSUs, which may include
“blackout” periods during which Participant may not engage in such sales.
2.    General Terms of RSUs.


(a)    Nature of RSUs. Each RSU represents a conditional right of Participant to
receive, and a conditional obligation of the Company to deliver, one share of
the Company’s Common Stock at the times specified hereunder and subject to the
terms and conditions of the 2019 Plan and this document. Each RSU constitutes an
award under Article VIII of the 2019 Plan (including Section 8.6 thereof),
representing a bookkeeping unit which is an arbitrary accounting measure created
and used solely for purposes of the 2019 Plan and this Agreement. RSUs do not
represent ownership rights in the Company, shares of Common Stock, or any asset
of the Company.


(b)    Account. An account will be maintained for Participant for purposes of
this Award, to which the total number of RSUs granted and any RSUs resulting
under Section 2(c) shall be credited.


(c)    Dividend Equivalents and Adjustments. Dividend equivalents (as defined
below) shall be paid or credited on RSUs as follows; provided, however, that (x)
such dividend equivalents shall be subject to the same risk of forfeiture, other
restrictions and deferral of settlement, if applicable, as apply to the RSUs and
(y) the Committee may vary the manner and terms of crediting dividend
equivalents, for administrative convenience or any other reason, provided that
the Committee determines that any alternative manner and terms result in
equitable treatment of Participant:


(i)
Regular Cash Dividends. Each Stock Unit will carry with it the right to
crediting of an amount equal to dividends and distributions paid on a share of
Common Stock (“dividend equivalents”), which amounts will be deemed reinvested
in additional Stock Units, at the Fair Market Value of Common Stock at the
dividend payment date.



(ii)
Common Stock Dividends and Splits. If the Company declares and pays a dividend
or distribution on Common Stock in the form of additional shares of Common
Stock, or



2


Standard Form
WBD (US) 47025505v6

--------------------------------------------------------------------------------




there occurs a forward split of Common Stock, then the number of RSUs credited
to Participant’s Account as of the payment date for such dividend or
distribution or forward split shall be automatically adjusted by multiplying the
number of RSUs credited to the Account as of the record date for such dividend
or distribution or split by the number of additional shares of Common Stock
actually paid as a dividend or distribution or issued in such split in respect
of each outstanding share of Common Stock.


(iii)
Adjustments. If the Company declares and pays a dividend or distribution on
Common Stock that is not a regular cash dividend and not in the form of
additional shares of Common Stock, or if there occurs any other event referred
to in Article XI of the 2019 Plan, the Committee shall adjust the number of RSUs
credited to Participant’s Account in a manner that will prevent dilution or
enlargement of Participant’s rights with respect to RSUs, in an equitable manner
determined by the Committee. In addition, the Committee may vary the manner and
terms of crediting dividend equivalents during or following the end of the
vesting period(s), for administrative convenience or any other reason, provided
that the Committee determines that any alternative manner and terms result in
equitable treatment of Participant.



(iv)
Risk of Forfeiture and Settlement of Dividend Equivalents and RSUs Resulting
from Dividend Equivalents and Adjustments. Rights to dividend equivalents and
RSUs which directly or indirectly result from dividend equivalents on or
adjustments to an RSU shall be subject to the same risk of forfeiture as applies
to the granted RSU and will be settled at the same time as the granted RSU.



(d)    Non-Transferability. Unless otherwise determined by the Committee,
neither Participant nor any beneficiary shall have the right to, directly or
indirectly, alienate, assign, transfer, pledge, anticipate, or encumber (except
by reason of death) any RSU, Account or Account balance, or other right
hereunder, nor shall any such RSU, Account or Account balance, or other right be
subject to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of Participant or any
beneficiary, or to the debts, contracts, liabilities, engagements, or torts of
Participant or any beneficiary or transfer by operation of law in the event of
bankruptcy or insolvency of Participant or any beneficiary, or any legal
process.


(e)    Vesting and Forfeiture. The “Stated Vesting Date” of the RSUs will be as
follows: [___] of the RSUs will have a Stated Vesting Date of _____, 20__, [___]
of the RSUs will have a Stated Vesting Date of ______, 20__ and [___] of the
RSUs will have a Stated Vesting Date of ______, 20__, except as otherwise
provided herein, if the Participant continues to be an employee of the Company
or any of its subsidiaries or affiliates through the applicable Stated Vesting
Date. [Modify vesting as appropriate.]
Except to the extent set forth herein, upon a Participant’s Termination of
Employment prior to the vesting of RSUs at an applicable Stated Vesting Date,
all unvested RSUs shall be canceled and forfeited and Participant shall have no
further rights hereunder.
(i)
If Termination of Employment is an involuntary separation by the Company not for
Cause, a Pro Rata Portion (as defined below) of the RSUs shall vest at the next
Stated Vesting Date, with any unvested RSUs in excess of such Pro Rata Portion
canceled and forfeited.

(ii)
If Termination of Employment is due to Participant’s Retirement, the RSUs shall
vest at the Stated Vesting Date(s) in full, without proration.

(iii)
If Termination of Employment is due to Participant’s death or Disability (as
defined below), the RSUs shall immediately vest in full, without proration.

In addition, and notwithstanding anything in this Certificate to the contrary,
the RSUs shall be forfeited and shall terminate immediately on the Participant’s
date of Termination of Employment for any reason (the


3


Standard Form
WBD (US) 47025505v6

--------------------------------------------------------------------------------




date of Termination of Employment will be determined without giving effect to
any period during which severance payments may be made to a Participant) prior
to the first anniversary of the Grant Date.
(f)    Clawback. The RSUs are subject to the Company’s Forfeiture Policy for
Equity and Incentive Awards or other forfeiture or recoupment policies or
arrangements, each as in effect from time to time and as applicable to
Participant. Such policies or arrangements impose conditions that may result in
forfeiture of the RSUs or the proceeds to Participant resulting from the RSUs (a
so-called “clawback”) in certain circumstances if the Company’s financial
statements are required to be restated as a result of misconduct or upon the
occurrence of other events as described in such policies or arrangements.


(g)    Certain Definitions. The following definitions apply for purposes of this
Agreement (as such terms may be interpreted by the Committee):


(i)
“Cause” means (i), if the Participant has an Employment Agreement defining
“Cause,” the definition under such Employment Agreement, or (ii), if the
Participant has no Employment Agreement defining “Cause,” the Participant’s
gross misconduct, meaning (A) the Participant’s willful and continued refusal
substantially to perform his or her duties with the Company (other than any such
refusal resulting from his or her incapacity due to physical or mental illness),
or (B) the willful engaging by the Participant in gross misconduct materially
and demonstrably injurious to the Company. For purposes of this definition, no
act or failure to act on the Participant’s part shall be considered “willful”
unless done, or omitted to be done, by the Participant not in good faith and
without reasonable belief that his or her action or omission was in the best
interest of the Company.



(ii)
“Disability” means (A), if Participant has an Employment Agreement defining
“Disability,” the definition under such Employment Agreement, or (B), if
Participant has no Employment Agreement defining “Disability,” Participant’s
incapacity due to physical or mental illness resulting in Participant’s absence
from his or her duties with the Company or any of its subsidiaries or affiliates
on a full-time basis for 26 consecutive weeks, and, within 30 days after written
notice of termination has been given by the Company, Participant has not
returned to the full-time performance of his or her duties.



(iii)
“Pro Rata Portion” means a fraction the numerator of which is the number of days
that have elapsed from the Grant Date to the date of Participant’s Termination
of Employment (or in the case of an involuntary separation by the Company not
for Cause, the payment of the final installment of severance pay, if any) and
the denominator of which is the number of days from the Grant Date to the
applicable Stated Vesting Date; provided, however, that the Pro Rata Portion may
not exceed 100%.



(iv)
“Termination of Employment” means Participant’s termination of employment with
the Company or any of its subsidiaries or affiliates in circumstances in which,
immediately thereafter, Participant is not employed by the Company or any of its
subsidiaries or affiliates. Service as a non-employee director shall not be
treated as employment for purposes of this Agreement



3.    Settlement of RSUs.
(a)    Settlement Date. Vested RSUs will be settled by delivery of one share of
Common Stock for each RSU, together with dividend equivalent amounts payable
under Section 2(c). Such settlement will occur within 15 business days after the
date on which the RSUs become vested (including vesting at a Stated Vesting Date
following termination, as provided in Section 2(e)). Delivery of shares in
settlement of RSUs will take place as promptly as practicable after the
settlement date (but not later than 15 business days after the designated
settlement date). In the event of Participant’s termination due to death or
Disability, the certificates representing shares of vested RSUs shall be
delivered on or before the 60th day


4


Standard Form
WBD (US) 47025505v6

--------------------------------------------------------------------------------




following the Termination of Employment due to death or Disability (subject to
Section 3(b), which may require a six-month delay in the event of Termination of
Employment due to Disability).
(b)    Certain Limitations to Ensure Compliance with Code Section 409A. For
purposes of this Agreement, references to a term or event (including any
authority or right of the Company or Participant) being “permitted” under
Section 409A of the Internal Revenue Code (the “Code”) mean that the term or
event will not cause Participant to be liable for payment of interest or a tax
penalty under Section 409A. The provisions of the 2019 Plan and other provisions
of this Agreement notwithstanding, the terms of the RSUs, including any
authority of the Company and rights of Participant, shall be limited to those
terms permitted under Section 409A, and any terms not permitted under Section
409A shall be automatically modified and limited to the extent necessary to
conform with Section 409A. For this purpose, the Company shall have no authority
to accelerate distributions relating to RSUs in excess of the authority
permitted under Section 409A, and, if the timing of any distribution in
settlement of RSUs would result in Participant’s constructive receipt of income
relating to the RSUs prior to such distribution, the date of distribution will
be the earliest date after the specified date of distribution that distribution
can be effected without resulting in such constructive receipt (thus, for
example, if RSUs were deemed to be a deferral of compensation under Code Section
409A, any distribution in settlement of RSUs subject to Section 409A(a)(2)(A)(i)
(separation from service) would be triggered only by a “separation from service”
under Treasury Regulation Section 1.409A-1(h) and, if the Participant were a
“specified employee” under Treasury Regulation Section 1.409A-1(i), such
distribution would be delayed until six months after such separation from
service other than due to death).


(c)    Delivery of Common Stock. Whenever Common Stock is to be delivered
hereunder, the Company shall deliver to Participant or Participant’s Beneficiary
one or more certificates representing the shares of Common Stock, registered in
the name of Participant, the Beneficiary, or in such other form of registration
as instructed by Participant, except that the Company may provide for
alternative methods of delivery for administrative convenience. The obligation
of the Company to deliver Common Stock hereunder is conditioned upon compliance
by Participant and by the Company with all applicable federal and state
securities and other laws and regulations.  The Company may determine the manner
in which fractional shares of Common Stock shall be dealt with upon settlement
of RSUs; provided, however, that no certificate shall be issued representing a
fractional share. If there occurs any delay between the settlement date and the
date shares are issued or delivered to Participant, a cash amount equal to any
dividends or distributions the record date for which fell between the settlement
date and the date of issuance or delivery of the shares shall be paid to
Participant together with the delivery of the shares.


4.      Tax Withholding.
If withholding is required by applicable law, the Company shall withhold from
the cash and shares deliverable in settlement of RSUs (including a deferred
settlement) such cash amount together with the number of shares having an
aggregate Fair Market Value equal to the mandatory withholding requirements (but
rounded to the nearest whole share). Unless otherwise prohibited by the
Committee (and subject to any additional conditions that may be imposed by the
Committee), the Participant may elect to satisfy such tax withholding
obligations, if any, by means of delivering or withholding shares of Common
Stock in accordance with Section 12.4 of the Plan.
5.    Miscellaneous.


(a)    Binding Effect; Written Amendments. The terms and conditions set forth in
this document shall be binding upon the heirs, executors, administrators and
successors of the parties. The Award Certificate and this document constitute
the entire agreement between the parties with respect to the RSUs and supersede
any prior agreements or documents with respect thereto. No amendment,
alteration, suspension, discontinuation or termination of this document which
may impose any additional obligation upon the Company or materially adversely
affect the rights of Participant with respect to the RSUs shall be valid unless
in each instance such amendment, alteration, suspension, discontinuation or
termination is expressed in a written instrument duly executed in the name and
on behalf of the Company and, if Participant’s rights are materially adversely
affected thereby, by Participant.


5


Standard Form
WBD (US) 47025505v6

--------------------------------------------------------------------------------






(b)    No Promise of Employment. The RSUs and the granting thereof shall not
constitute or be evidence of any agreement or understanding, express or implied,
that Participant has a right to continue as an officer, employee, director or
other service provider of the Company or its subsidiaries for any period of
time, or at any particular rate of compensation.


(c)    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws (but not the law of conflicts of
laws) of the State of North Carolina and applicable federal law.


(d)     Unfunded Obligations. The grant of the RSUs and any provision for
distribution in settlement of Participant’s Account hereunder shall be by means
of bookkeeping entries on the books of the Company and shall not create in
Participant any right to, or claim against any, specific assets of the Company,
nor result in the creation of any trust or escrow account for Participant. With
respect to Participant’s entitlement to any distribution hereunder, Participant
shall be a general creditor of the Company.


(e)    Notices. Any notice to be given the Company under this Agreement shall be
addressed to the Company at its principal executive offices, in care of the Vice
President–Human Resources, and any notice to Participant shall be addressed to
Participant at Participant’s address as then appearing in the records of the
Company.


(f)    Shareholder Rights. Participant and any beneficiary shall not have any
rights with respect to shares (including voting rights) covered by this
Agreement prior to the settlement and distribution of the shares as specified
herein.


(g)    Voluntary Participation. Participant’s participation in the Plan is
voluntary. The value of the RSUs is an extraordinary item of compensation. As
such, the RSUs are not part of normal or expected compensation for purposes of
calculating any severance, change in control payments, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments.




6


Standard Form
WBD (US) 47025505v6